Citation Nr: 1604033	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Scott E. Schermerhorn


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  He died in July 2012, and the appellant is his surviving spouse (substituting as the appellant under 38 U.S.C.A. § 1512A).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Philadelphia, Pennsylvania RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDING OF FACT

It is reasonably shown that, throughout the appeal period, symptoms of the Veteran's PTSD were productive of occupational and social impairment with deficiencies in most areas; however, at no time under consideration was the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent, but no higher, rating is warranted for the Veteran's PTSD throughout the pendency of the instant claim for an increased rating for such disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of her claim.  September 2010 and August 2011 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing; she was advised of the criteria for rating psychiatric disability and for assigning effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  During the October 2015 Travel Board hearing, the undersigned advised the appellant of what is still needed to substantiate the claim (evidence of increased severity of the Veteran's PTSD); the appellant's testimony reflects that she is aware of what is needed to substantiate this claim.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in November 2010 and August 2011, which will be discussed in greater detail below, though the Board finds them adequate, as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On November 2010 VA examination, the Veteran reported that he had been taking clonazepam over the past several years, prescribed by his primary care physician.  He reported a significant increase in his symptoms over the previous several months.  He reported that he was constantly irritable and agitated; he tried to avoid talking to people as he felt aggravated and agitated about comments they made.  He reported reacting quickly without thinking.  He reported an incident when he was traveling by plane and a passenger accidentally dropped a book on him; he reacted by grabbing the man's throat and was going to punch him, but his wife grabbed his hand.  He reported screaming, yelling, or cursing when he got irritated.  He reported ongoing dreams about in-service events and nightmares about once or twice per week.  He reported a variable sleep pattern, usually getting about 4 to 5 hours of sleep on most nights with frequent interruptions in his sleep, and hardly sleeping some nights; sometimes he would lie in bed for hours due to memories about Vietnam.  He complained of excessive anxiety and worrying and constant rumination, especially about events in Vietnam.  He felt angry and betrayed about the reactions of people when he returned from Vietnam.  He reported feeling restless and irritable most of the day and having appetite fluctuations but no significant change in his weight.  He reported having days when he lacked energy and motivation.  He reported a lack of interest in any pleasurable activities or hobbies; he used to enjoy gardening, working on his car, swimming, or riding his bike but he had lately not been interested in such activities.  He reported that he spent time working in and out of the house on small projects.  He reported flashbacks about twice per week and constant distressing memories about Vietnam.  He reported anxiety attacks with shaking, chest pains, shortness of breath, and sweating; he also had constant tremors in his hands and reported being unable to hold things in his hands.  He reported difficulty concentrating and forgetfulness.  He denied any psychotic or manic symptoms, and he denied any suicidal or homicidal ideations.  He reported feeling emotionally detached and avoiding conversation about Vietnam, except for talking to his wife or close friends as he would get very aggravated and agitated.  He retired in 2007.

On mental status examination, the Veteran was cooperative and verbal and made fair eye contact.  He showed no abnormal movements except for the observed hand tremors.  His mood was quite anxious and his affect was tense and irritable at times but appropriate to content.  His speech was clear and coherent, with somewhat increased pressure and normal tone.  He denied auditory or visual hallucinations but reported ongoing flashbacks and nightmares.  His thought process was logical and goal-directed, without loosening of associations or flight of ideas.  He reported no delusions, suicidal or homicidal ideations, plans, or intent.  He appeared to be focused about the events in Vietnam and his feelings of anger and betrayal due to not being recognized as he was on secret missions.  His memory was fair for recent and remote events.  His attention and concentration were fair.  His insight was fair and his judgment was intact.  The diagnosis was generalized anxiety disorder with features of PTSD, and a GAF score of 53 was assigned.  The examiner opined that the Veteran suffered from significant symptoms of his generalized anxiety disorder, noting that in recent months, his symptoms had increased significantly and he had been experiencing moderate impairment in his social and occupational functioning, as well as interpersonal relationships.

On November 2010 VA treatment, the Veteran's mood was mildly anxious and his affect was restricted.  He denied any suicidal or homicidal ideation.

On January 2011 VA treatment, the Veteran denied any suicidal or homicidal ideation.  His mood was mildly irritable and his affect was restricted.  His thoughts were tangential at times and needed redirection but his thoughts were organized and logical.  His speech was of normal rate and volume.  He did not evidence any behavioral or perceptual disturbances.  

Based on these results, the February 2011 rating decision on appeal continued a 30 percent rating for anxiety disorder.

On August 2011 VA examination, the Veteran described several "bad experiences" in service.  He reported being very irritable, impatient, easily angered by minor matters, and easily startled by sudden movements.  He reported that his sleep was frequently interrupted by nightmares and he suffered from frequent flashbacks.  He had Klonopin prescribed by his primary care physician and had previously used Valium.  He denied any history of psychiatric hospitalizations or suicide attempts.  He reported that he had limited interpersonal relationships with people and was independent in his activities of daily living.  He lived with his wife and enjoyed outdoor activities as hobbies. 

On mental status examination, the Veteran was rather anxious but cooperative and verbal with moderate eye contact.  His speech was of moderate rate, pitch and volume with good clarity.  His affect was constricted but appropriate to ideation and the situation; his mood was somewhat anxious but not irritable.  He was coherent, relevant and goal directed.  He denied suicidal or homicidal ideation but admitted to feelings of anxiety.  He denied auditory of visual hallucinations but reported frequent nightmares and flashbacks.  His sensorium was clear and he had fair concentration and attention span.  His memory, judgment and insight were fair and he was oriented to all spheres.  The diagnosis was PTSD and a GAF score of 70 was assigned.  The examiner opined that the Veteran met the criteria for his Axis I diagnosis, which had caused some impairment in his social, occupational and interpersonal functioning; the examiner opined that the Veteran's PTSD was directly related to his experiences in the Vietnam War and was the result of gradual progression and maturation of the service-connected generalized anxiety disorder which was previously diagnosed.

In an August 2011 statement, Dr. Sebastianelli stated that the Veteran was under his medical care with the diagnosis of anxiety, and was being treated with Klonopin.

In an August 2011 lay statement, the appellant stated that the Veteran had thrown punches in his sleep and would wake up swinging at times if he were awakened by physical startling.  She stated that he told her about his flashback dreams.  She stated that the Veteran still held much anger and bitterness over how veterans were treated in Vietnam and when they returned.

In another August 2011 lay statement, the Veteran's friend and colleague described his tendency to quick and unprovoked flashes of anger over minor incidents.  He stated that the Veteran had told him about his difficulty sleeping and his dreams related to his wartime experiences.

At the October 2015 Board hearing, the appellant testified that the Veteran was always anxious and had very bad hand tremors as well as a prominent nervous facial tic.  She testified that he was stressed out and very anxious all the time, and became very angry over little things and blew things out of proportion.  She testified that he was very structured and any kind of change set him off; she felt like she was always walking on eggshells with him.  She testified that he was okay at work but his irritability or problems with coworkers worsened over the years.  She testified that he used to belong to a recreational lodge but had stopped going to the meetings and he did not have a lot of outside activities.  She testified that he preferred to be by himself as opposed to with people, including her at times.  She testified that he was always argumentative; certain things upset him, he would take what people said the wrong way, and it was difficult to calm him down again.  She testified that he had a lot of bad dreams related to his service; he would wake up at times thinking he was still there and would be in panic mode.  She testified that if he was startled in any way, he would lash out, which he did a couple of times; she had to wake him up vocally, from the doorway, for fear of being hit.  She testified that his moods were all over the place; he was depressed at times and he showed very strange behavior toward others.  She testified that occasionally he would not shower or even comb his hair and would just look raggedy.  She testified that he would bring up and discuss his wartime experiences during conversations about other topics.  She testified that he preferred holding family functions in his own home and he found it stressful to attend other people's homes as it was out of his routine.  She described life with the Veteran as a rollercoaster ride, with ups and downs and unpredictability of how he would be.  She testified that she did not notice any improvement in the Veteran's symptoms between the November 2010 and August 2011 VA examinations, and that his mental capacity went downhill during the last year of his life.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The appellant has also submitted lay statements describing the Veteran's difficulties due to PTSD.

The Board finds that the Veteran, his treating VA mental health personnel, and the VA examiners have reported symptoms associated with the Veteran's PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included obsessional rituals which interfere with routine activities (very structured routine and becoming very easily upset by any change); speech intermittently illogical, obscure, or irrelevant (discussing his wartime experience during conversations about other subjects); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (unpredictable moodiness with constant anxiety and irritability with bouts of depression); impaired impulse control (such as unprovoked irritability with periods of violence) (attacking a fellow airplane passenger when he accidentally dropped a book on the Veteran and startled him awake); neglect of personal appearance and hygiene (occasionally not showering or combing his hair); difficulty in adapting to stressful circumstances (including work or a worklike setting) (preferring that family gatherings be held only in his home and finding it very stressful to attend other people's homes); and inability to establish and maintain effective relationships (self-isolating and causing others to feel as though they must always walk on eggshells around him).

The Board finds no reason to question the credibility of the Veteran's and the appellant's own accounts; they are consistent with reports by the Veteran's treating mental health personnel and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout.  38 C.F.R. § 4.7.

The evidence does not show that symptoms that met (or approximated) the above-listed criteria for a schedular 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had symptoms of a nature and severity comparable to/consistent with those listed in the schedular criteria for a 100 percent rating.  More significantly, total occupational and social impairment simply was not shown.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There are no reports of suicidal ideation, delusions or hallucinations.  While the observations by the VA examiners and treatment providers and the appellant suggest that the Veteran had increasing disturbances of motivation and mood, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating which is assigned for total occupational and social impairment.  Consequently, such rating is not warranted.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 53 and 70 reflect moderate (but not total) disability, so they do not warrant a 100 percent rating.  The Board also notes the lay statements submitted by the Veteran and the appellant in support of this claim.  Those statements detail the types of problems that resulted from the Veteran's symptoms of PTSD.  The levels of functioning impairment described are encompassed by the criteria for the 70 percent rating now assigned; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on unemployability due to the Veteran's service-connected PTSD has not been raised by the record or specifically alleged.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A 70 percent, but no higher, rating is granted for the Veteran's PTSD, throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


